                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ASICS AMERICA CORPORATION,                        )
                                                  )
               Plaintiff/Counterclaim             )
               Defendant,                         )
                                                  )
       v.                                         )            1:09CV135
                                                  )
AKEVA L.L.C.,                                     )
                                                  )
               Defendant/Counterclaim             )
               Plaintiff,                         )
                                                  )
       v.                                         )
                                                  )
NIKE, INC.; ADIDAS AMERICA, INC.;                 )
NEW BALANCE ATHLETIC SHOE,                        )
INC.; and PUMA NORTH AMERICA,                     )
INC.,                                             )
                                                  )
               Third Party Defendants.            )


            MEMORANDUM OPINION, ORDER, AND RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE

       This case involves the alleged infringement of certain of Akeva L.L.C.’s patents related

to the heels of athletic shoes. The matter came before the Court for a claim construction

hearing and for a hearing on a Motion for Summary Judgment of Non-Infringement or

Invalidity.   The Court stayed the case to allow for further mediation and settlement

discussions, and to allow for filing of supplemental briefing following the hearing. The stay

was extended to allow for finalizing of settlement. Most of the claims have now been settled,

                                              1
and the only claims remaining are the third party claims between Akeva as Counterclaim

Plaintiff and Nike, Inc. and adidas America, Inc. as Counterclaim Defendants. For the

reasons that follow, the Court will recommend construction of the disputed claim term “rear

sole secured” in the ’126 patent, and will then recommend that Counterclaim Defendants’

Motion for Summary Judgment [Doc. #298, #304] be granted and that this action be

dismissed.

I.     BACKGROUND

       This action was originally filed by Asics America Corporation against Akeva seeking a

declaratory judgment that its athletic shoes did not infringe ten patents belonging to Akeva,

and also seeking a declaratory judgment that these Akeva patents are invalid. Akeva then

counterclaimed for patent infringement against Asics, and added patent infringement claims

against Nike, Adidas, New Balance Athletic Shoe, Inc., and Puma North America, Inc. These

newly-added parties then counterclaimed against Akeva seeking a declaration of non-

infringement of the Akeva patents and a declaration of invalidity of these patents. Following

discovery, the Parties narrowed their claims to five asserted Akeva patents: the ’126 patent,

the ’269 patent, the ’130 patent, the ’350 patent, and the ’099 patent. As noted above, many

of the parties have settled, and the only claims remaining are Akeva’s claims of patent

infringement against Nike and Adidas and the corresponding claim by Nike and Adidas for

declaratory judgment of non-infringement and invalidity of Akeva’s patents. The primary

dispute in this case is whether Akeva’s patents cover shoes with conventional heels


                                             2
(permanently fixed in position) or whether the patents cover only shoes with a heel that is

detachable or that rotates.   In an earlier action in this district (1:03CV1207), Akeva brought

a patent infringement action against Adidas alleging infringement of another, related patent.

In that case, the Court construed two Akeva patents (the ’300 and ’471 patents) to cover only

shoes with rotatable or detachable rear soles. Akeva L.L.C. v. adidas America, Inc., No.

1:03CV1207, 2005 WL 6225278 (M.D.N.C. May 17, 2005), as supplemented, 365 F. Supp. 559

(M.D.N.C. 2005). In that case, the Court described the dispute as follows:

       [T]he patent discloses a rear sole “secured” below the heel region of the shoe.
       The heel region incorporates a flexible plate that is supported at its periphery,
       has a void beneath its interior area, and is capable of deflection at its interior.
       Generally speaking, the flexible plate acts like a trampoline, cushioning the
       impact of the wearer’s heel and providing extra spring. The ’300 Patent claims
       several variations on this theme. Central to one of the disputes is a feature
       wherein the heel can be separated from the rest of the shoe by the wearer,
       allowing a new heel to be attached in its place. This allows the wearer to replace
       the heel when it becomes worn or when the wearer needs different cushioning
       and spring properties for a different activity, such as playing basketball rather
       than running. There is also a feature that allows the heel to be rotated by the
       wearer so that the fast-wearing, ground-engaging portion located at the very
       back of the heel is no longer ground-engaging, thereby giving the heel a longer
       life. The parties disagree whether the “spirit” of the invention should be the
       flexible plate, as Plaintiff contends, or the removability and rotatability of the
       heel, as Defendant argues.

Id. at *1. Following a claim construction hearing, the Court construed the ’300 patent’s claim

terms’ reference to a rear sole “secured” to mean “a rear sole selectively or permanently

fastened, but not permanently fixed in position.” Id.at *10. The Federal Circuit affirmed

that decision on appeal. Akeva L.L.C. v. adidas Am., Inc., 208 F. App’x 861 (Fed. Cir. 2006).

Thus, shoes with a permanently attached, non-rotatable sole do not infringe the ’300 patent.

                                               3
All of the allegedly infringing shoes in that case had a conventional rear sole (not rotatable or

detachable), so the determination that the ’300 patent covered only soles that were not

permanently fixed in position (i.e., only soles that were rotatable or detachable) meant that

there was no infringement of the ’300 patent.

        The ’300 patent in that prior suit is related to the five patents at issue in the present

suit. In simplified terms, the ’126 patent is a grandparent in that line, the ’300 patent from

the prior suit is a descendant of the ’126 patent, and the remaining patents are, in turn,

descendants of the ’300 patent. Akeva contends that Nike and Adidas infringed the ’126

patent and also infringed the later descendant patents (the ’269 patent, the ’130 patent, the

’350 patent, and the ’099 patent, referred to collectively as the “Continuation Patents”).1

        The Counterclaim Defendants previously moved to dismiss Akeva’s claims based on

collateral estoppel, in light of the determination as to the ’300 patent in the prior case.

However, the Court concluded that as to the ’126 patent, claim construction was required.

The Court noted that the claim construction of the ’300 patent in the prior suit would not

control the claim construction of the ’126 patent as a matter of law, since context matters

when construing claim terms, and the ‘300 patent was a later continuation-in-part of the ‘126

patent. In addition, with respect to the remaining patents, all of which are continuation




        1
          Initially, the parties also raised claims related to a second family of patents, involving continuation
patents of the ’471 patent from the prior suit. However, Akeva has elected not to proceed with respect to
those patents, so the only matters remaining involve the patents set out above related to the ’300 patent.!


                                                       4
patents of the ’300 patent, the Court concluded that there were issues beyond the scope of

collateral estoppel, based on Akeva’s contention that it had rescinded any disclaimers and

specifically covered non-rotatable, non-detachable heels in the Continuation Patents. Those

issues have now been fully briefed by the parties in the claim construction briefing and the

Motion for Summary Judgment and supplemental briefing, and are further addressed below.

II.    DISCUSSION

       A.     Claim Construction

       The Court’s claim construction analysis is largely controlled by the Federal Circuit=s

decisions in Markman v. Westview Instruments, Inc., 52 F.3d 967 (Fed. Cir. 1995), aff’d, 517

U.S. 370 (1996), and Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005). Under

Markman, the Court must first determine the “meaning and scope of the patent claims asserted

to be infringed.” Markman, 52 F.3d at 976. Then, the Court must compare the properly

construed claims to the product that is accused of infringing. Id. The first step is a matter

of law and a decision for the court. The Phillips case holds that in construing the claim of a

patent, the court should begin construing a claim term by considering the plain and ordinary

meaning that a person skilled in the art would understand the term to have. “Importantly,

the person of ordinary skill in the art is deemed to read the claim term not only in the context

of the particular claim in which the disputed term appears, but in the context of the entire

patent, including the specification.” Id. at 1313.




                                               5
       Under Phillips, the Court begins with the claims themselves, which may provide

“substantial guidance as to the meaning of particular claim terms. . . . To begin with, the

context in which a term is used in the asserted claim can be highly instructive.” Id. at 1314.

In addition, “[o]ther claims of the patent in question, both asserted and unasserted, can also

be valuable sources of enlightenment as to the meaning of a claim term. . . . Because claim

terms are normally used consistently throughout the patent, the usage of a term in one claim

can often illuminate the meaning of the same term in other claims. Differences among claims

can also be a useful guide in understanding the meaning of particular claim terms. . . . For

example, the presence of a dependent claim that adds a particular limitation gives rise to a

presumption that the limitation in question is not present in the independent claim.” Id. at

1314-15.

       However, “[t]he claims, of course, do not stand alone. Rather, they are part of ‘a fully

integrated written instrument,’ consisting principally of a specification that concludes with the

claims. For that reason, claims ‘must be read in view of the specification, of which they are a

part.’” Id. at 1315 (quoting Markman, 52 F.3d at 978-79). The Federal Circuit emphasized

that “the specification is always highly relevant to the claim construction analysis. Usually, it is

dispositive; it is the single best guide to the meaning of a disputed term.” Phillips, 415 F.3d

at 1315 (internal quotation omitted).        “The importance of the specification in claim

construction derives from its statutory role. . . . In light of the statutory directive that the

inventor provide a “full” and “exact” description of the claimed invention, the specification


                                                 6
necessarily informs the proper construction of the claims.” Id. “[T]he specification may

reveal a special definition given to a claim term by the patentee that differs from the meaning

it would otherwise possess. In such cases, the inventor’s lexicography governs. . . . In other

cases, the specification may reveal an intentional disclaimer, or disavowal, of claim scope by

the inventor. In that instance as well, the inventor has dictated the correct claim scope, and

the inventor’s intention, as expressed in the specification, is regarded as dispositive.” Id.

(citing SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1343–44

(Fed. Cir. 2001)).

       Thus, “[c]laim language governs claim interpretation” but claim terms “are construed

in light of the specification” and “[t]he ordinary meaning of a term may be narrowed when

interpreted in light of the specification.” Akeva, 208 F. App’x at 863. In undertaking claim

construction, “courts should watch the often difficult line between construing the terms in

light of the specification and importing limitations from the specification.” Akeva, 365 F.

Supp. at 563. “To avoid importing limitations from the specification into the claims, it is

important to keep in mind that the purposes of the specification are to teach and enable those

of skill in the art to make and use the invention and to provide a best mode for doing so.”

Phillips, 415 F.3d 1323. The Court must keep its focus on “understanding how a person of

ordinary skill in the art would understand the claim terms.” Id.




                                              7
       B.     General Description of the Asserted Patents

       The ’126 patent is the first in the line of the asserted patents and is dated October 1,

1996. The remaining patents at issue are descendants of the ’126 patent. The ’126 patent

discloses “[a] shoe [that] includes a heel support for receiving a rotatable and replaceable rear

sole to provide longer wear.” (Patent >126 [Doc. # 292-1] at 2 (Abstract).) “The shoe may

also include a graphite insert supported by the heel support between the heel and the rear sole

to reduce midsole compression and provide additional spring.” (Id.) Akeva contends that

the scope of the patent includes shoes with a permanently attached and permanently fixed rear

sole, as opposed to one that is detachable and/or rotatable.

       The ’300 patent from the prior suit is a continuation-in-part of that ’126 patent. As

discussed above, the Federal Circuit found that the ’300 patent “discloses athletic shoes with

extended life by improving the rear sole such that the rear sole is rotatable, detachable, or

both.” Akeva, 208 F. App’x at 864. The Federal Circuit concluded that “one skilled in the

art reading the specification of the ’300 patent specification would understand the term

‘secured’ as used in the ’300 patent to mean shoes with rear soles that are secured to the shoe,

but not permanently fixed.” Id. at 865.

       The remaining asserted patents are all continuation patents of the ’300 patent. The

’269 patent is dated October 3, 2006. It describes a shoe with “a flexible member positioned

below at least a portion of the foot support region and above at least a portion of the sole.”

(Patent ’269 [Doc. # 292-2] at 2 (Abstract).) “[T]he flexible member deflects in use in a


                                               8
direction substantially perpendicular to a major longitudinal axis of the shoe,” and thus acts

like a trampoline.

       The ’130 patent has an issue date of November 22, 2005. It describes a “shoe

including a plate capable of being deflected in a direction substantially perpendicular to the

major longitudinal axis of the shoe.” (Patent ’130 [Doc. #292-5] at 2 (Abstract).) The plate

“includes at least one rib integral with at least a portion of the lower surface of the plate” and

a “portion of the rib is exposed to and visible from outside the shoe.” (Id.)

       The ’350 patent has an issue date of June 3, 2008. It describes a shoe “having an open

interior, a plate positioned between the bottom of the shoe and a portion of the upper, and at

least one opening extending from the bottom of the shoe into the midsole for providing air

communication with the interior of the upper.” (Patent ’350 [Doc. #292-3] at 2 (Abstract).)

       Finally, the ’099 patent has an issue date of June 2, 2009. It describes “[a] shoe

including a heel support integrally formed of a material different from the midsole material of

a rear sole for supporting the foot of a user.” (Patent ’099 [Doc. #292-4] at 2 (Abstract).)

The heel support includes vertical walls that include “at least one window through which at

least a portion of the midsole material of the rear sole is exposed to and visible from the

outside of the shoe.” (Id.)

       C.      The ’126 Patent’s Disputed Claim Terms

       The primary disputed claim term of the ’126 patent is the term “rear sole secured”

which appears in multiple claims, asserted here as to Claims 25, 27, and 31. Akeva argues that


                                                9
the Court should give this term its plain and ordinary meaning or that it should be construed

to mean “a structure including a midsole portion and a ground contacting outsole portion

attached to the shoe.” Defendants, on the other hand, argue that this term should be

construed to mean a “rear sole selectively or permanently fastened, but not permanently fixed

into position.” The crux of this dispute is whether the claims should be construed to include

a conventional permanently attached heel, or whether the claim only covers shoes with a

detachable or rotatable heel.

       In presenting these differing proposed constructions, the parties dispute at length the

extent to which the Court’s earlier construction of the ’300 patent claim terms, and particularly

for the term “secured,” should influence or control the construction of the ’126 patent claim

terms. Defendants’ construction of these claim terms follows the construction given to

“secured” in the ’300 patent litigation by the district court and the Federal Circuit. Akeva

contends that because the prior construction was based on a different specification, the ’126

claim terms should not be construed the same as the ’300 claim term. Given this dispute, the

Court first undertakes claim construction without reference to the prior action involving the

’300 claim.

       Claim 25 of the ’126 patent is the first disputed claim. That claim describes a shoe

having:

       an upper having a heel region;
       a rear sole secured below the heel region of the upper; and
       a flexible plate having upper and lower surfaces and supported between at least a
           portion of the rear sole and at least a portion of the heel region of the upper,

                                               10
             peripheral edges of the plate being restrained from movement relative to an interior
             portion of the plate in a direction substantially perpendicular to a major axis of the
             shoe so that the interior portion of the plate is deflectable relative to the peripheral
             edges in a direction substantially perpendicular to the major axis of the shoe.


(’126 patent [Doc. #292-1] at 30.) Claim 27 incorporates the shoe of Claim 25, but “including

a heel support having at least one wall extending downwardly from the upper to at least

partially define a recess, the rear sole secured in the recess of the heel support.” (Id.) Claim

31 incorporates the shoe of Claim 27, but “including a forward sole attached to the upper and

an arch bridge integral with the heel support and adjacent the downwardly extending wall of

the heel support, the arch bridge attached to the upper and extending between the heel support

and the forward sole.” (Id. at 31.) As set out above, in construing these claims, the Court

must consider how a person skilled in the art would understand the terms when read in the

context of the entire patent, including the specification.

          The Abstract describes the invention as follows:

                 A shoe includes a heel support for receiving a rotatable and replaceable
                 rear sole to provide longer wear. The shoe may also include a graphite
                 insert supported by the heel support between the heel and the rear sole
                 to reduce midsole compression and provide additional spring.

(Id. at 2) (emphasis added).        Thus, the description of the invention is a shoe with a

rotatable/replaceable rear sole, and that shoe may also include a graphite insert for additional

spring.

          The Background of the Invention states that the invention “relates generally to an

improved rear sole for footwear and, more particularly, to a rear sole for an athletic shoe with

                                                 11
an extended and more versatile life and better performance in terms of cushioning and spring.”

(Id. at 23.) The specification notes that athletic shoes “typically include a laminated sole

attached to a soft and pliable upper,” and “[w]hen laminated, the sole is attached to the upper

as a one-piece structure, with the rear sole being integral with the forward sole.” (Id.) Thus,

the specification describes typical athletic shoes with the rear sole “attached” to the upper, as

a “one-piece structure” and “integral” with the forward sole. The specification then discusses

two problems with the such athletic shoes: (1) outsole wear, especially in the heel, “thus

requiring replacement of the entire shoe even though the bulk of the shoe is still in satisfactory

condition”; and (2) midsole compression which causes the shoe to lose its cushioning effect,

especially in the heel area. (Id.) The specification states that “[t]o date, there is nothing in

the art to address the combined problems of midsole compression and outsole wear in athletic

shoes, and these problems remain especially severe in the heel area of such shoes.” (Id.)

(emphasis added). The specification notes that “[b]y contrast with dress shoes, whose heels

can be replaced at nominal cost over and over again, the heel area (midsole and outsole) of an

athletic shoe cannot be.” (Id.) The specification explains that there are other methods for

replacing the entire outsole of a shoe, but those methods are impractical for athletic shoes.

The specification further explains that there are other methods for detachable or rotatable rear

soles for shoes with a relatively hard heel and outsole, such as dress shoes, including a

“detachable rear sole that is secured to a heel of the shoe with a center screw that penetrates

the bottom of the rear sole and which is screwed into the bottom of the heel of the shoe.”


                                               12
(Id.) However, using a center screw would not work with the softer materials used for athletic

shoes, and could result in gaps between the detachable and non-detachable elements of the

shoe. (Id.)

       In addition, the Background notes that “there have been attempts to deal with heel-

center midsole compression and/or to add spring to the user’s gait by introducing various

mechanical components into heel construction,” but “never in combination with a rotating or

removable rear sole.” (Id.) (emphasis added). The Background also points out that another

problem “is that athletic shoe purchasers cannot customize the cushioning or spring in the

heel of the shoe” and that there are few options available if there is a need for the left and

right rear soles to be of a different height and/or different cushioning or spring properties.

(Id. at 23-24.)

       The Summary of the Invention describes the invention as a shoe that “includes an

upper, a forward sole attached to the upper, a heel support attached to the upper, and a rear

sole detachably secured or rotatably mounted to the heel support and including at least one

ground-engaging layer and a midsole attached to the ground-engaging layer, the midsole made

of an elastomeric material that is more resilient than the ground-engaging layer.” (Id. at 24.)

This summary thus describes parts of the shoe that are permanently “attached,” such as the

forward sole attached to the upper and the heal support attached to the upper, in contrast to

the rear sole which is “detachably secured or rotatably mounted.” (Id.) “In another aspect,”

the Summary describes the shoe as having “an upper, a forward sole attached to the upper, a


                                              13
heel support attached to the upper and having at least one wall extending downwardly from

the upper, the wall at least partially defining a recess, a rear sole receivable in the recess of the heel

support and having at least one ground-engaging surface, and a graphite insert either supported

within the recess of the heel support or by the wall of the heel support between the rear sole

and a heel portion of the upper.” (Id.)

        The Description of the Preferred Embodiments sets out several possible embodiments

for the invention. Each embodiment includes either a detachable or rotatable rear sole as

described or as shown in the associated drawings. In the first embodiment, “[t]he forward

sole and heel support are attached to the shoe upper in a conventional manner, typically by

injection molding, stitching or gluing,” while “[t]he rear sole is detachable from the heel

support.” (Id. at 25.) “This allows the user the ability to change rear soles entirely when

either the sole is worn to a significant degree, or the user desires a different sole for desired

performance characteristics for specific athletic endeavors or playing surfaces. The rear sole

can also be rotatably mounted on the heel support. The rear sole can be rotated to a plurality

of positions (although only four positions are possible in the FIG. 1A embodiment), with a

means provided to allow the user to secure the rear sole at each desired position.” (Id.)

                The ability to remove the rear sole serves several purposes. The user
                can rotate and/or invert the rear sole to relocate a worn section to a less
                critical area of the sole, and eventually replace the rear sole altogether
                when the sole is excessively worn. Additional longevity in wear may
                also be achieved by interchanging removable rear soles as between the
                right and left shoes, which typically exhibit opposite wear patterns.
                However, some users will prefer to change the rear soles not because of
                adverse wear patterns, but because of a desire for different performance

                                                   14
               characteristics. For example, it is contemplated that a person using this
               invention in a shoe marketed as a “cross-trainer” may desire one type of
               rear sole for one sport, such as basketball, and another type of rear sole
               for another, such as running.


(Id.) Notably, after describing this first embodiment, the specification states that “[f]urther

embodiments are disclosed that show the various ways of attaching the rear sole to the heel

support in accordance with the invention. The general features of the first embodiment, such

as the shape of the rear sole and the material composition of the shoe elements, will apply to all

embodiments unless otherwise noted.” (Id.) (emphasis added). The specification further notes

that “[w]hile the above discussion is directed toward a rear sole that rotates or separates in its

entirety, it is specifically contemplated that the same benefits of this invention can be achieved

if only a portion of the rear sole is rotatable or removable. . . . For example, this invention

includes the embodiment whereby a portion of the rear sole, e.g., the center area, remains

stationary while the periphery of the ground-engaging surface rotates and/or is detachable.”

(Id.)

        Akeva points to language in the ninth embodiment which it says supports its position

that the specification discloses a permanently attached and fixed rear sole. The language

states: “The graphite insert also need not be used only in conjunction with a detachable rear

sole, but can be used with permanently attached rear soles as well.” (Id. at 29.) However,

this statement comes after a discussion of the use of graphite inserts in detachable rear soles,

and in the context of the discussion makes clear that the graphite inserts can be used with


                                               15
permanently attached rotatable rear soles as well.          Thus, as described in the ninth

embodiment, the graphite insert does not have to be used with a detachable rear sole, but may

also be used in conjunction with permanently attached but rotatable rear soles as well.

       Akeva also points to language in the third embodiment that A[t]he means for securing

the rear sole is not limited; alternatives can include any of the securing means described herein,

or as used conventionally in analogous applications. Alternatives can, of course, include

integral locking mechanisms all around the outer periphery of the heel, such as a plurality of

resilient protrusions on the rear sole which engage a corresponding number of receiving

apertures on an overhanging portion of the heel support. The existence of an overhanging

portion may require the tongue to be made of a resilient material so that the rear sole can bend

downwards and clear the overhanging portion during assembly or disassembly.” (Id. at 26

(8:56-67).) Akeva points specifically to the language providing that the means for securing

the rear sole are not limited and “can include any of the securing means described herein, or

as used conventionally in analogous applications.” (Id.) However, this language does not

describe rear soles that are not removable or rotatable. Instead, the context clearly describes

means of securing the removable or rotatable rear sole. Indeed, the description specifically

describes Figure 8A, with numerical references to the various parts of the drawing, and that

drawing reflects a removable rear sole. Thus, the reference to various “securing means” as

“used conventionally in analogous applications” describes ways of securing the removable or




                                               16
rotatable rear sole, and cannot reasonably be read to refer to non-removable, non-rotatable

soles that are permanently affixed or attached.

       Akeva also argues that the ’126 patent has three independent claims, 1, 19, and 25, and

that Claims 1 and 25 are sufficiently broadly worded to cover a shoe with a flexible plate

including a rear sole that is not limited to detachable/rotatable embodiments. (Resp. Br.

[Doc. #306] at 15-16.) Akeva also argues that limiting Claims 1 and 25 to detachable or

rotatable soles would be inconsistent with other claims of the ’126 patent, such as Claims 14

and 40, which are narrower. (Id.)       Claim 14 is the shoe of Claim 1 “including means for

detachably securing the rear sole below the heel region” and Claim 40 is the shoe of Claim 25,

“including means for detachably securing the rear sole below the heel region.” (Id. at 30-31.)

As to both Claims 14 and 40, the claims specifically cover a detachable rear sole, which would

not conflict with a reading of Claims 1 and 25 as covering both a detachable or permanently

attached rotatable rear sole. Thus, the reading of the claims together does not support the

conclusion that “rear sole secured” includes permanently affixed conventional rear soles, and

there are no claim differentiation issues in this regard.

       Finally, Akeva argues that Inventor Meschan’s contemporaneous communications at

the time of the filing and issuance of the ’126 patent show that he intended to include the

flexible plate embodiment with a conventional rear sole. (Resp. Br. [Doc. #300] at 21.)

Extrinsic evidence, including expert and inventor testimony, dictionaries, and learned treatises,

can be useful in shedding light on the relevant art, but is “less significant than the intrinsic


                                                17
record in determining ‘the legally operative meaning of claim language.’” Phillips, 415 F.3d

at 1317. “[U]ndue reliance on extrinsic evidence poses the risk that it will be used to change

the meaning of claims in derogation of the indisputable public records consisting of the claims,

the specification and the prosecution history, thereby undermining the public notice function

of patents.” Id. at 1319 (internal quotation omitted); see also Ariad Pharmaceuticals, Inc. v.

Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). (noting that the “hallmark of written

description is disclosure. Thus, ‘possession as shown in the disclosure’ is a more complete

formulation. Yet whatever the specific articulation, the test requires an objective inquiry into

the four corners of the specification from the perspective of a person of ordinary skill in the

art.”); Howmedica Osteonics Corp. v. Wright Medical Technology, Inc., 540 F.3d 1337, 1346-

47 (Fed. Cir. 2008) (“Whether an inventor’s testimony is consistent with a broader or narrower

claim scope, that testimony is still limited by the fact that an inventor understands the

invention but may not understand the claims, which are typically drafted by the attorney

prosecuting the patent application. As we have explained, it is not unusual for there to be a

significant difference between what an inventor thinks his patented invention is and what the

ultimate scope of the claims is after allowance by the PTO. . . . We hold that inventor testimony

as to the inventor’s subjective intent is irrelevant to the issue of claim construction.” (internal

quotation omitted)).

       Ultimately, the Court construes the “rear sole secured” claim term in the ’126 patent

to mean “rear sole selectively or permanently fastened, but not permanently fixed into


                                                18
position,” in light of how a person of ordinary skill in the art would understand the term in

the context in which it is used and in light of the specification. The problem to be solved, as

described above, supports this construction. The ’126 patent describes an invention or

inventions to solve the combined problems of both midsole compression and outsole wear,

with a focus on the problem of the rear sole wearing out before the rest of the shoe, requiring

replacement of the entire shoe when the bulk of the shoe is still in satisfactory condition.

This problem of the rear soles wearing out faster than the rest of the shoe is solved by rear

soles that can be rotated or replaced, which may also be used in combination with a graphite

insert.

          In addition, the specification distinguishes other shoes or portions of the invention that

are permanently and conventionally attached. For example, the specification notes the

problems with ordinary athletic shoes, which are described as having a laminated sole attached

to an upper as a “one-piece structure” with the “rear sole being integral with the forward sole.”

This description of a one-piece structure with an integral rear sole is in contrast to the disclosed

invention. Likewise, even in describing the invention, the language in the embodiments

describes the forward sole and heel recess/receiving area as attached to the shoes in a

conventional manner, such as molding, stitching, or gluing; in contrast, the rear sole is not so

described. Thus, the specification includes detailed descriptions of permanently attached,

conventionally affixed components of a shoe when so intended (i.e., traditional athletic shoes




                                                 19
used to illustrate the problem to be addressed; or the forward sole and receiving heel area of

the disclosed invention), but that language is not used to describe the rear soles.

       Third, the description disparages alternatives that include a permanently attached, non-

rotatable rear sole. For example, the description specifically disparages athletic shoes in

which the laminated sole is attached to the upper as a one-piece structure, with the rear sole

being integral with the forward sole. The specification notes that such shoes face a problem

of pronounced outsole wear on the heel, requiring replacement of the entire shoe even if the

rest of the shoe is in satisfactory. In addition, the description disparages other attempts to

introduce mechanical components into heel construction, specifically by noting that these

efforts were not “in combination with a rotating or removable rear sole.”

       Finally, the specification discloses only detachable and/or rotatable rear soles in the

description and in the embodiment descriptions and drawings.                 Akeva notes that

embodiments are simply examples and should not be used to limit the claim terms. It is

certainly true that it is “not enough that the only embodiments, or all of the embodiments,

contain a particular limitation.” Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362,

1366 (Fed. Cir. 2012). However, as noted above, in this case, the specification summarizes

the invention as “a rear sole detachably secured or rotatably mounted to the heel support” or

“a rear sole receivable in the recess of the heel support,” and the specification also describes

the first embodiment where “[t]he rear sole is detachable from the heel support” or where

“[t]he rear sole can be rotatably mounted on the heel support.”             Most notably, the


                                               20
specification also includes the following language: “[t]he general features of the first

embodiment, such as the shape of the rear sole and the material composition of the shoe

elements, will apply to all embodiments unless otherwise noted.” Thus, by its express terms,

the specification describes the invention and the first embodiment as covering rotatable

and/or detachable rear soles, and disclaims all embodiments other than as set out in the first

embodiment “unless otherwise noted.” As discussed above, none of the other embodiments

“otherwise note” by description or drawing a non-detachable, non-rotatable sole.

       The Federal Circuit has repeatedly held that “[w]here the specification makes clear that

the invention does not include a particular feature, that feature is deemed to be outside the

reach of the claims of the patent, even though the language of the claims, read without

reference to the specification, might be considered broad enough to encompass the feature in

question.” SciMed Life Sys., Inc., 242 F.3d at 1341; see also Openwave Sys., Inc. v. Apple

Inc., 808 F.3d 509, 513 (Fed. Cir. 2015) (noting that disavowal can happen where the

specification makes clear that the invention does not include a particular feature, and repeated

derogatory statements about a particular embodiment reasonably may be viewed as a

disavowal).

       Thus, even absent consideration of the prior decision involving the ’300 patent, the

Court concludes that the “rear sole secured” claim terms of the ’126 patent must be construed

as set out above, in light of how a person of ordinary skill in the art would understand the

claim language in the context of the specification, and in light of the language of the


                                              21
specification which does not disclose and instead clearly disparages, distinguishes, and

disavows non-detachable, non-rotatable rear soles.

       Moreover, the Court further finds that this construction is consistent with the

construction of “secured” given to the claim term of the ’300 patent in the earlier litigation.

In this regard, the Court does find that there is merit to construing the same claim terms

similarly in related patents. See NTP, Inc. v. Research In Motion, Ltd., 418 F.3d 1282, 1293

(Fed. Cir. 2005) (“Because NTP’s patents all derive from the same parent application and share

many common terms, we must interpret the claims consistently across all asserted patents.”);

Omega Eng’g, Inc. v. Rayteck Corp., 334 F3d. 1314 (Fed. Cir. 2003) (“The disputed term ‘to

outline’ is the same throughout all five patents in the genealogy, including the ’880 and ’678

patents. The patentee made a clear and unmistakable disclaimer of claim scope in its

prosecution of the parent ’880 patent, and we presume, unless otherwise compelled, that the

same claim term in the same patent or related patents carries the same construed meaning.”).

In the present case, not only are these two patents related, the ’300 patent fully incorporated

the ’126 patent. (’300 Patent [Doc. #292-6] at 1:10-13.) Therefore, prior conclusions

regarding the ’300 patent further support the Court’s conclusions regarding the ’126 patent.

       In the earlier litigation, this Court considered a similar dispute regarding the ’300 patent.

In that case, the parties disagreed “whether the ‘spirit’ of the invention should be the flexible

plate, as [Akeva] contends, or the removability and rotatability of the heel, as [Adidas] argues.”

Akeva, 2005 WL 6225278. The Court considered the specification of the ’300 patent,


                                                22
including the problems that the invention was designed to address, the description of the

invention, language providing that “[i]n all embodiments, the invention includes mechanical

means for selectively locking the rear sole relative to the rear sole support and upper of the

shoe,” and the description of the manner for connecting a rear sole to a rear sole support.

Ultimately, the Court construed the ’300 patent’s claim terms’ reference to a rear sole

“secured” to mean “a rear sole selectively or permanently fastened, but not permanently fixed

in position.” Akeva, 2005 WL 6225278. Like the ’126 patent in the present case, the

specification of the ’300 patent included language that provided that “[t]he flexible region also

need not be used only in conjunction with a detachable rear sole, but can be used with

permanently attached rear soles as well.” Id. The Court concluded that “[t]his statement

excludes only the detachability feature, one which the court does not read into the claim term,

and does not address the movability of the rear sole.” Id. This Court in the present case

likewise concludes that the similar language in the ’126 patent similarly refers to a rotatable

heel that is not removable.

       As discussed above, on appeal in the prior litigation, the Federal Circuit found that the

’300 patent “discloses athletic shoes with extended life by improving the rear sole such that

the rear sole is rotatable, detachable, or both.” Akeva, 208 F. App’x at 864. The Federal

Circuit concluded that “one skilled in the art reading the specification of the ’300 patent

specification would understand the term ‘secured’ as used in the ’300 patent to mean shoes

with rear soles that are secured to the shoe, but not permanently fixed.” Id. at 865. This


                                               23
Court reaches the same conclusion with respect to the same claim terms in the ’126 patent,

and the prior determination regarding the ’300 patent further supports the Court=s conclusions

in this case.

        Finally, the Court notes that this conclusion is also supported by Akeva’s own position

regarding the ’126 patent in the prior suit. Specifically, in the prior suit, according to the

Federal Circuit’s decision in that case, Akeva argued that the ’126 patent “claims a ‘detachably

secured’ rear sole, and a rear sole that allows for ‘selective rotation’ and that this supports its

claim that such soles are not the claimed invention of the ’300.” Akeva, 208 F. App’x at 864-

65. The Federal Circuit concluded that the ’300 patent was narrower than Akeva alleged, and

in light of that history and the analysis set out above, there is no basis to now conclude that

the ’126 patent is broader than what Akeva argued in the prior case.

        Having so concluded, the Court notes that the Parties agree that none of the allegedly

infringing shoes in the present case have a detachable or rotatable rear sole, or a sole that is

not permanently fixed in position. Therefore, based on the claim construction set out above,

the Counterclaim Defendants would be entitled to judgment as a matter of law of non-

infringement as to the ’126 patent. The Court therefore need not proceed with claim

construction as to any of the remaining disputed terms in the ’126 patent.

        D.      The Continuation Patents

        The Continuation Patents (the ’269 patent, the ’130 patent, the ’350 patent, and the

’099 patent) are all descendants of the ’126 patent and the ’300 patent. In the ’269 patent, the


                                                24
disputed claim describes a shoe comprising “a rear sole below the heel region of the upper,

the rear sole including a first layer of material that is at least in part ground-engaging and a

second layer of material located at least in part above and in contact with the first layer of

material.” (Patent ’269 [Doc. #292-2], Claim 1.) The claim also describes a “flexible plate .

. . between at least a portion of the rear sole and at least a portion of the heel region of the

upper,” and “an opening in the rear sole.” (Id.)

       In the ’130 patent, the challenged claims are Claim 6 and Claim 19, which both

incorporate Claim 1. Claim 1 describes “a shoe comprising: a bottom; a major longitudinal

axis; an upper; a sole including an outsole and a midsole, the sole being beneath at least a

portion of the upper; a plate having an upper surface, a lower surface, an interior portion and

peripheral portions . . . ; at least one opening in the shoe . . .; and at least one rib . . . .”

       The challenged claims in the ’350 patent are based on Claim 14 describing “[a] shoe

comprising: an upper having a heel region; a rear sole permanently attached and non-

rotatable below the heel region of the upper; a flexible plate having upper and lower surfaces

and supported between at least a portion of the rear sole and at least a portion of the heel

region of the upper . . . ; and at least one inflated cushion positioned beneath at least a portion

of the flexible plate”, as well as similar language regarding a rear sole “permanently attached

and non-rotatable” in Claim 116, Claim 155, Claim 201, and Claim 239.

       Finally, the challenged claims in the ’099 patent also describe “[a]n assembly of

footwear elements for use with an athletic shoe, the assembly comprising: an upper having an


                                                  25
arch region and a heel region; a supporting structure; a flexible plate . . . ; a heel support integral

with the flexible plate . . . ; and an arch bridge . . . [and] wherein the rear sole is permanently

attached and not rotatable.”

        Thus, at least two of the Continuation Patents include claim language explicitly

covering rear soles that are permanently attached and not rotatable. However, the Court need

not undertake further claim construction as to the Continuation Patents because the Court

concludes that Defendants are entitled to summary judgment as to the Continuation Patents

for the reasons set out below.

        Each of the Continuation Patents is a continuation of the ’300 patent construed in the

prior litigation. “A continuation application claims the same invention claimed in an earlier

application” and the application constitutes “one continuous application for the continuing subject

matter recited therein.” Transco Prods. Inc. v. Performance Contracting, Inc., 38 F.3d 551, 555

(Fed. Cir. 1994) (emphasis in original) (quotation omitted). 2                       In addition, each of the


2 The Federal Circuit further explained as follows:

     [T]here are various types of “continuing” applications that one may file at the PTO. See The Manual of
     Patent Examining Procedure (MPEP), §§ 201.03–201.13 (1988); D. Chisum, Patents, § 13 (1985 rev.); P.
     Rosenberg, Patent Law Fundamentals, § 15.02[3] (1991). An applicant may file a continuation, divisional,
     or continuation-in-part (CIP) application of a prior application, all of which the PTO characterizes as
     “continuing” applications. See MPEP § 201.11. In general, a continuing application is one filed during the
     pendency of another application which contains at least part of the disclosure of the other application and
     names at least one inventor in common with that application.

     “Continuation” and “divisional” applications are alike in that they are both continuing applications based
     on the same disclosure as an earlier application. They differ, however, in what they claim. A “continuation”
     application claims the same invention claimed in an earlier application, although there may be some
     variation in the scope of the subject matter claimed. See MPEP § 201.07. A “divisional” application, on the
     other hand, is one carved out of an earlier application which disclosed and claimed more than one
     independent invention, the result being that the divisional application claims only one or more, but not all,
     of the independent inventions of the earlier application. See MPEP § 201.06. A “CIP” application is a

                                                         26
Continuation Patents includes language incorporating the ’300 patent by reference, and where

prior patents are incorporated by reference, “[t]he incorporated patents are ‘effectively part of

the host [patents] as if [they] were explicitly contained therein.’ . . . As a result, the disclaimers

of the incorporated patents are part of the asserted patents.” X2Y Attenuators, LLC v.

International Trade Comm’n, 757 F.3d 1358, 1362-63 (Fed. Cir. 2014) (quoting Telemac

Cellular Corp. v. Topp Telecom, Inc., 247 F.3d 1316, 1329 (Fed. Cir. 2001) (some internal

citations omitted); see also Trustees of Boston Univ. v. Everlight Elecs. Co., Ltd., 23 F. Supp.

3d 50, 63 (D. Mass. May 20, 2014) (“Because the inventor limited the scope of the term for a

parent application from which the patent-at-issue is a continuation, the limitation applies with

equal force to the [continuation] patent.”); Cordis Corp. v. Boston Scientific Corp., 658 F.3d

1347, 1356 n.5 (Fed. Cir. 2011) (“[A] disclaimer in the parent application carries forward into

the construction of the same claim term in the child.”) Thus, under this general principle, the

disclaimer of scope found in the prior Akeva litigation would apply to the Continuation

Patents.



     continuing application containing a portion or all of the disclosure of an earlier application together with
     added matter not present in that earlier application. See MPEP § 201.08.4 The term “parent” is often used
     to refer to the immediately preceding application upon which a continuing application claims priority; the
     term “original” is used to refer to the first application in a chain of continuing applications. See MPEP §§
     201.04, 201.04(a).

     The PTO has noted that the expressions “continuation,” “divisional,” and “continuation-in-part” are merely
     terms used for administrative convenience. See MPEP § 201.11. As explained more fully in section II.B.
     below, the bottom line is that, no matter what term is used to describe a continuing application, that
     application is entitled to the benefit of the filing date of an earlier application only as to common subject
     matter.

Transco, 38 F.3d at 555-56.

                                                         27
       However, Akeva argues that for all of the asserted Continuation Patents, it rescinded

the disclaimer found in the specification of the ’300 patent in the prior litigation. Defendants

dispute that this is legally possible, and argue that even if it were possible, Akeva’s actions in

the Patent Office did not successfully rescind the disclaimer. Defendants further argue that

if the Court finds that Akeva successfully rescinded the disclaimer, the claims are invalid

because (1) Akeva necessarily has added “new matter” to the patent causing the claims to be

invalid under 35 U.S.C. ' 132(a), (2) the asserted claims are invalid for failure to satisfy the

written description requirement of 35 U.S.C. ' 112, and (3) the asserted claims are invalid

under 35 U.S.C. ' 102(b) because the asserted claims would have priority dates in 2003 and

2004, and Nike sold accused shoes more than one year before those priority dates. (Supp.

Br. [Doc. #305] at 8.)

       In some instances, it is possible to rescind a disclaimer previously found in an earlier

patent so that the continuation patents are not bound by the disclaimer. See Hakim v.

Cannon Avent Grp., PLC, 479 F.3d 1313, 1318 (Fed. Cir. 2007) (“[A] disclaimer made during

prosecution can be rescinded, permitting recapture of the disclaimed scope.”); X2Y

Attenuators, 757 F.3d at 1363 (noting that “incorporation by reference does not convert the

invention of the incorporated patent into the invention of the host patent,” and “it is certainly

possible that a clear and unmistakable disavowal in an incorporated patent is no longer so

when placed in the context of the disclosure of the host patent” (internal quotations omitted)).

In the context of a prosecution disclaimer, to effectively rescind the disclaimer, “the


                                               28
prosecution history must be sufficiently clear to inform the examiner that the previous

disclaimer, and the prior art that it was made to avoid, may need to be revisited.” Hakim, 479

F.3d at 1318; see also Luv N’ Care, Ltd. v. Koninklijke Philips Elec. N.V., No. 2:11CV512,

2013 WL 3471269, at *6-10 (E.D. Tex. July 9, 2013).

       Akeva relies upon the Declaration of Thomas Martin [Doc. #293-10] to show the steps

that it took to attempt to rescind the disclaimer in the ’300 patent. The Continuation Patents

were filed in 2003 and 2004 In 2005 and 2006, Akeva amended the claims and modified the

specifications in amendments submitted to the Patent and Trademark Office (PTO) with the

intent of rescinding the disclaimer found in the ’300 patent.             Akeva “amended the

specification to make it clear that the presently claimed invention is not limited to a rotatable

or detachable rear sole.” (Akeva Br. Att., e.g., Ex. F-2 at 14 [Doc. #293-15].) Akeva also

filed Information Disclosure Statements (“IDS”) with the PTO, attaching the opinions of the

district court in this District in the prior litigation and advising the PTO that “the ’300 patent

is the subject of litigation in the United States District Court for the Middle District of North

Carolina.” (Id., e.g., Ex. F-3.) It drew the attention of the PTO to the term “secured,” the

term through which this Court found a disclaimer, and stated that “[i]t has been Applicant’s

intent, in this application and in prior applications, for the term ‘secured’ to have its ordinary

meaning, i.e., fastened or attached.” (Id., e.g., Ex. F-3 at 2.) The PTO issued a Notice of

Allowance in which the examiner stated that “the following statement is considered to be

necessary to clarify the meaning of the term ‘secured’ as used and understood by the Examiner


                                               29
when allowing claims including this language.           The Examiner has considered the

Memorandum Opinion and Order of the North Carolina Court, and in allowing these claims

has construed the term ‘secured’ in this pending application (as in the prior applications) to

have its ordinary meaning.” (Notice of Allowability, Ex. I [Doc. #306-9], at 3.)

       However, rescinding a specification disclaimer would effectively broaden the scope of

the Continuation Patents beyond that set out in the ’300 patents. As discussed above, this

Court previously found, and the Federal Circuit specifically concluded, that the ’300 patent

does not disclose, and clearly disclaims and disavows, rear soles that are not detachable,

rotatable, or both. This Court will not revisit the prior determination regarding the ’300

patent. Akeva nevertheless contends that the Continuation Patents could still claim priority

based on the ’126 patent, effectively “skipping” over the ’300 patent back to the ’126 patent.

On this issue, the Parties have debated at length whether Akeva could rescind the disclaimers

found in the ’300 patent to reclaim alleged scope in an earlier grandparent, here the ’126.

However, it appears that this would effectively break the chain of priority with respect to

subject matter that was disclaimed in the ’300 patent, and would mean that the Continuation

Patents involved “new matter” that could not claim the benefit of the earlier filing date and

would face potential invalidity under 35 U.S .C. § 102 and § 103. Cf. Moy’s Walker on Patents

§ 3:58 (noting that “by omitting parts of the parent application from the continuation, the

inventor is taken as having allowed the aspects of the patenting transaction associated with the

omitted parts to have ended. One consequence of this rule is that the presence of the omitted


                                              30
subject matter in the parent application cannot be relied upon to support the adequate

disclosure of any claims presented in the continuation. Any attempts by the applicant to

reintroduce the canceled subject matter back into the disclosure of the continuation are judged

under the prohibition against new matter.”); Anascape, Ltd. v. Nintendo of Am. Inc., 601 F.3d

1333, 1338–39 (holding that removing limitations in the description of a continuation patent

resulted in inclusion of “new matter” not entitled to the priority date of the prior application);

Hakim, 479 F.3d at 1317 (noting that if a patent applicant attempts to include broader claims

in a continuation patent, “entitlement to an earlier filing date for any claimed subject matter

may of course be necessary to avoid a statutory bar created by intervening events outlined in

35 U.S.C. §§ 102 and 103”); Hollmer v. Harari, 681 F.3d 1351, 1355–58 (Fed. Cir.2012) (“Thus,

if any application in the priority chain fails to make the requisite disclosure of subject matter,

the later-filed application is not entitled to the benefit of the filing date of applications

preceding the break in the priority chain.”); Zenon Envtl., Inc. v. U.S. Filter Corp., 506 F.3d

1370, 1379 (Fed. Cir.2007) (noting that to claim the benefit of an earlier ancestor, “continuity

of disclosure must have been maintained throughout a chain of patents”); Lockwood v.

American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir.1997) (holding that “[e]ach application

in the chain must describe the claimed features” and that if “one of the intervening

applications does not describe” the subject matter, the later application cannot claim the

benefit of the earlier application).




                                               31
       Moreover, even if it were possible to skip over the ’300 patent to reclaim scope in the

’126 patent, as Akeva contends, the Court has considered the specification of the ’126 patent

at length as part of the claim construction set out above, and concluded that the ’126 patent

does not disclose, and clearly disclaims and disavows, rear soles that are non-detachable or

non-rotatable.    Thus, if Akeva successfully rescinded the specification disclaimer, it

necessarily added “new matter” to the specifications of the Continuation Patents, and it cannot

claim priority as to that new matter based on the ’300 or ’126 patents. See Anascape, Ltd.,

601 F.3d at 1338 (applicant added “classical new matter” by removing limitation from parent

application); Neutrino Dev. Corp. v. Sonosite, Inc., 423 F. Supp. 2d 673 (S.D. Tex. 2006)

(granting summary judgment of invalidity based on new matter).

       The Court does note that, ordinarily, the fact that the Patent Office has allowed an

amendment without objection “is entitled to an especially weighty presumption of

correctness” when the patent is later challenged based on the introduction of “new matter.”

Commonwealth Scientific & Indus. Research Org. v. Buffalo Tech., Inc., 542 F.3d 1363, 1380

(Fed. Cir. 2008). In the particular circumstances of the asserted patents of this case, however,

the Court notes that the examiner allowed the amendments and did not consider them “new

matter” because she “construed the term ‘secured’ in [the Continuation Patent application] (as

in the prior applications) to have its ordinary meaning.” (Notice of Allowability [Doc. #306-

9], at 3.) This same examiner was the primary examiner on the prior application for the ’300

patent and each of the asserted Continuation Patents, which means that her construction of


                                              32
‘secured,’ at least for the ’300 patent, is directly at odds with the construction given that term

by this Court and the Federal Circuit in the previous Akeva litigation. As discussed above, in

the prior litigation, the Court specifically concluded that “secured” was not construed to have

its ordinary meaning. Either the examiner did not understand that from the information

Akeva provided, or nevertheless continued with a contrary determination. Given the direct

conflict between the examiner’s determination and reasoning and the prior holdings of this

Court and the Federal Circuit on this issue, the presumption of correctness to the Patent

Office’s decision to allow the amendments at issue is inapposite in the particular circumstances

of this case.

       E.       Summary Judgment Analysis

       Defendants move for summary judgment pursuant to Federal Rule of Civil Procedure

56 against Akeva as to each of the five patents and 30 claims that Akeva asserted against them

in this action. (Motion [Doc. #298] at 2.) Akeva has admitted that all of Defendants’

accused shoes have traditional, permanently fixed rear soles. (Doc. #130, #187, #193 at

Countercl. && 21-22 (Nike); Doc. #186, #192 at Countercl. && 18-19 (Adidas).

       Summary judgment is appropriate only when no genuine issue of material fact exists.

Shealy v. Winston, 929 F.2d 1009, 1011 (4th Cir. 1991). A genuine issue of fact exists if the

evidence presented could lead a reasonable fact-finder to return a verdict in favor of the non-

moving party.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).             A court

considering a motion for summary judgment must view all facts and draw all reasonable


                                               33
inferences from the evidence before it in a light most favorable to the non-moving party. Id.

The proponent of summary judgment “bears the initial burden of pointing to the absence of

a genuine issue of material fact.” Temkin v. Frederick Cnty. Comm’rs, 945 F.2d 716, 718 (4th

Cir. 1991) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). If the movant carries

this burden, then the burden “shifts to the non-moving party to come forward with facts

sufficient to create a triable issue of fact.” (Id. at 718-19 (citing Anderson, 477 U.S. at 247-

48).) A mere scintilla of evidence supporting the non-moving party’s case is insufficient to

defeat a motion for summary judgment. See, e.g., Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir.

1994); see also Anderson, 477 U.S. at 248 (non-moving party may not rest upon mere

allegations or denials.) In patent cases, “[w]here the parties do not dispute any relevant facts

regarding the accused product, . . . but disagree over possible claim interpretations, the

question of literal infringement collapses into claim construction and is amenable to summary

judgment.” General Mills, Inc. v. Hunt-Wesson, Inc., 103 F.3d 978, 983 (Fed. Cir. 1997).

        In the present case, the Court’s claim construction determinations drive the summary

judgment analysis. The Court has determined that the term “rear sole secured” in the ’126

patent should be construed to mean “rear sole selectively or permanently fastened, but not

permanently fixed into position,” in light of how a person of ordinary skill in the art would

understand the term in the context in which it is used and in light of the specification, and

would not include shoes with rear soles that are permanently attached and non-rotatable. As

noted above, Akeva has conceded that all of the allegedly infringing products of Defendants


                                              34
have permanently attached and non-rotatable rear soles. Therefore, summary judgment is

appropriate in favor of Defendants as to Akeva’s claims that Defendants have infringed its

’126 patent.

       As to the asserted Continuation Patents (the ’130, ’269, ’350, and ’099 patents), the

Court concludes that there are no genuine issues of material fact in light of the analysis set out

above. The specification of the ’126 patent cannot reasonably be read to describe an

invention that includes non-detachable, non-rotatable rear soles, and no reasonable jury could

find that a person of ordinary skill in the art could conclude that the ’126 patent discloses non-

detachable, non-rotatable rear soles. Akeva admitted during this Court’s prior motion hearing

that if the specification of the ’126 patent is limited to detachable or rotatable soles and

excluding conventional soles, it would “have a hard time coming up with disclosure to support

the claims of the Continuation Patents.” (Tr. of Hearing [Doc. #306-1], at 51.) In the

supplemental briefing, Akeva acknowledged that “if the ’126 Patent does not have written

description support to cover conventional rear soles, then either the Continuation Patents

cannot claim priority back to the ’126 Patent, or the Continuation Patents themselves would

not have written description support for conventional rear soles.” (Supp. Resp. [Doc. #306].)

Finally, it is undisputed that Nike sold allegedly infringing shoes with non-detachable, non-

rotatable rear soles more than one year prior to the 2003 and 2004 applications for the

Continuation Patents. Thus, because the Continuation Patents cannot claim priority based

on the ’300 or ’126 patents for conventional, non-detachable, non-rotatable rear soles, the


                                               35
Continuation Patents are invalid under 35 U.S.C. § 102 to the extent that they purport to

include shoes with conventional, non-detachable, non-rotatable rear soles. See 35 U.S.C. §

102; Vanmoor v. Wal-Mart Stores, Inc., 201 F.3d 1363, 1366 (Fed. Cir. 2000); Evans Cooling

Sys., Inc. v. Gen. Motors Corp., 125 F.3d 1448, 1451 (Fed. Cir. 1997). As noted above, Akeva

has conceded that all of the allegedly infringing products of Defendants have permanently

attached and non-rotatable rear soles, so there is no basis on which a jury could find that

Defendants’ products infringe any valid claims. Thus, Defendants are entitled to summary

judgment as to all of Akeva’s claims in this case.

       In light of this determination, the Court will recommend that Defendants’ Motion for

Summary Judgment be granted on Akeva’s claims of patent infringement, and that Akeva’s

infringement claims be dismissed. Having reached this determination, the Court need not

reach the additional issues and defenses raised by Defendants.

       The Court notes that given the extended history of this case and the related patents,

and given the Court’s uncertainty regarding the status of the mediation and settlement

discussions as to the remaining claims, the Court will extend the stay in this case for 30 days

and will direct the remaining parties to confer with one another and with the mediator to

determine whether any further mediation is worthwhile before preparing objections and any

other appeals of the present Recommendation. The parties may request that the stay be

extended to accommodate further mediation, but if no such request is filed, objections will be

due on May 13, 2019, which is 14 days after the stay expires.


                                               36
       IT IS THEREFORE RECOMMENDED that with respect to the ’126 patent, the

term “rear sole secured” be construed to mean “rear sole selectively or permanently fastened,

but not permanently fixed into position,” which would not include conventional rear soles

that do not either detach or rotate.

       IT IS FURTHER RECOMMENDED that Defendants’ Motion for Summary

Judgment [Doc. #298] and Supplemental Motion for Summary Judgment [Doc. #304] be

granted as to Akeva’s infringement claims, and that Akeva’s Third Amended Counterclaim for

Patent Infringement be dismissed with prejudice.

       IT IS ORDERED that the stay in this case is extended until April 28, 2019, and the

remaining parties are directed to confer with one another and with the mediator to determine

whether any further mediation is worthwhile before preparing objections and any other

appeals of the present Recommendation. The parties may request that the stay be extended

to accommodate further mediation, but if no such request is filed, objections will be due on

May 13, 2019.

       This, the 29th day of March, 2019.

                                                     /s/ Joi Elizabeth Peake
                                                   United States Magistrate Judge




                                             37
